Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, the water sink comprises a clean water sink and a sewage sink, a bottom of the clean water sink is provided with a clean water hole a bottom of the sewage sink is provided with a sewage hole, the clean water sink communicates with the clean water pipe, and the sewage sink communicates with the sewage pipe, in combination with the rest of the limitations in claim 1; 
prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, a roller brush in contact with the flexible roller, a garbage collection box under the roller brush, a scraper between the garbage collection box and the flexible roller, and a lead bearing wheel between the scraper and the garbage collection box, in combination with the rest of the limitations in claim 11; 
prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, an inner wall of the water tank is provided with a serrated water tank protrusion, an outer wail of the filter member is provided with 4 serrated filter protrusion, and the serrated filter protrusion is rotatable along the serrated water tank protrusion to adjust a mounting position of the filter member, in combination with the rest of the limitations in claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Dung Van Nguyen/Primary Examiner, Art Unit 3723